Citation Nr: 1031990	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-00 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent 
for lumbosacral strain.  

2.  Entitlement to an initial compensable evaluation for 
residuals of right hand trauma.

3.  Entitlement to an initial compensable evaluation for 
iliotibial band syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to July 2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for a lumbosacral strain and 
assigned a 10 percent evaluation.  The RO also granted service 
connection for residuals of right hand trauma and iliotibial band 
syndrome of the left knee and assigned noncompensable 
evaluations.  Jurisdiction was subsequently transferred to the RO 
in Montgomery, Alabama.  

When this case was before the Board in May 2009, it was decided 
in part and remanded in part.  It is now before the Board for 
further appellate action.

In compliance with the Board May 2009 remand, the RO issued a 
statement of the case on the issue of entitlement to service 
connection for posttraumatic stress disorder.  As the Veteran did 
not file a substantive appeal following the issuance of the 
statement of the case, and the issue has not been certified to 
the Board, this issue will not be further considered by the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In April 2005, VA received a letter from the Disability 
Determination Service in Mobile, Alabama requesting that VA send 
all medical records related to the Veteran's ability to perform 
tasks.  This document shows that the Veteran has applied to 
receive disability benefits from the Social Security 
Administration (SSA).  The record does not reflect that efforts 
have been made to obtain these records.  VA has a duty to obtain 
the SSA decision and relevant supporting documents.  Tetro v. 
Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).

The Veteran appealed from the RO's decision to grant service 
connection for a left knee disability and evaluate that 
disability as noncompensable.  In the statement of the case and 
subsequent adjudications (including the Board's previous remand) 
the issue was erroneously listed as entitlement to a compensable 
rating for a right knee disability.  In accordance with the 
Board's remand instructions, the Veteran was erroneously afforded 
a VA examination in August 2009 for a right knee disability.  An 
examination is still needed to determine the current severity of 
the service connected left knee disability.  

On the day of the Board's last remand, the United States Court of 
Appeals for Veterans Claims (the Court) issued its decision in 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  There the Court held 
that a total rating based on individual unemployability, due to 
service-connected disability (TDIU) was a part of all initial 
ratings.  The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.

In this case, the issue of TDIU was raised in a March 2005 VA 
treatment record which stated that the Veteran was unable to get 
a job due to his history of back pain and by the suggestions that 
he applied for SSA benefits.

The Veteran's claim of entitlement to TDIU depends, in part, upon 
the outcome of the Veteran's claim for a higher rating for back, 
hand and knee disabilities, the Board finds the issue of 
entitlement to TDIU to be inextricably intertwined with the issue 
certified for appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision cannot 
be rendered unless both issues have been considered).  

The Court has held that in the case of a claim for total rating 
based on individual unemployability, the duty to assist requires 
that VA obtain an examination which includes an opinion on what 
effect the appellant's service-connected disability has on his 
ability to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) (1998).

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all 
records of medical treatment corresponding 
with any grant of SSA disability benefits 
should be requested.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  After item #1 has been completed, the 
Veteran should be afforded a VA examination 
to determine the symptoms and severity of 
the service-connected iliotibial band 
syndrome of the left knee.  The Veteran's 
claims file should be made available to the 
examiner in conjunction with the 
examination, and the examiner should note 
that the file was reviewed.    

In regard to the left knee disability, the 
examiner should discuss whether there is X-
ray evidence of arthritis of the left knee.  
The examiner should also address whether, 
and to what extent, there is recurrent 
subluxation or lateral instability of the 
left knee.  

Range of motion testing should be performed 
as well, and the examiner should comment on 
the presence and extent of any painful 
motion, functional loss due to pain, 
weakness, excess fatigability, and 
additional disability during flare-ups.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  The Veteran should be afforded an 
examination to determine whether the 
service connected disabilities together 
would preclude gainful employment for which 
his education and occupational experience 
would otherwise qualify him.  The examiner 
should provide a rationale for this 
opinion.

5.  If the Veteran does not meet the 
percentage requirements for TDIU, the claim 
should be referred to VA's Director of C&P 
for adjudication in accordance with 
38 C.F.R. § 4.16(b) (2009).

6.  If any benefit for which an appeal has 
been perfected is not fully granted, a 
supplemental statement of the case a 
supplemental statement of the case should 
be issued, before the case is returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

